
	

113 S843 IS: Ammunition Management for More Obtainability Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 843
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To limit the amount of ammunition purchased or possessed
		  by certain Federal agencies for a 6-month period.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ammunition Management for More
			 Obtainability Act of 2013.
		2.Prohibition on
			 purchasing ammunition
			(a)DefinitionsIn
			 this section—
				(1)the term
			 agency has the meaning given that term in section 551 of title 5,
			 United States Code;
				(2)the term
			 ammunition has the meaning given that term in section 921 of title
			 18, United States Code; and
				(3)the term
			 covered agency—
					(A)means an agency;
			 and
					(B)does not include
			 the Department of Defense.
					(b)ProhibitionDuring
			 the 6-month period beginning on the date of enactment of this Act, a covered
			 agency may not purchase during any month or possess, at any one time, more
			 rounds of ammunition than the monthly average of the number of rounds of
			 ammunition purchased by the covered agency during the period beginning on
			 January 1, 2001 and ending on December 31, 2009.
			(c)GAO
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report regarding the purchasing of ammunition by agencies, which shall
			 include an assessment of the effect of the purchasing of ammunition by agencies
			 on the supply of ammunition available to the public.
			
